Citation Nr: 1012312	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-06 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the benefits sought on 
appeal.

In September 2007 the Veteran participated in a Decision 
Review Officer (DRO) at the RO.  A transcript is of record.

This matter was remanded by the Board in July 2009 in order 
to secure additional evidence and afford the Veteran a new 
VA examination.  


FINDING OF FACT

Current multiple sclerosis was initially manifested in 
service.


CONCLUSION OF LAW

The criteria for the grant of service connection for 
multiple sclerosis are met. 38 U.S.C.A. §§ 1110, 1131 (West 
2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 (VCAA), as 
amended, and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance. 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

However, as the Board is granting the claim for service 
connection for multiple sclerosis, the claim is 
substantiated, and there are no further VCAA duties. Wensch 
v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Multiple Sclerosis

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability. Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology. 
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical 
etiology or render medical opinions. Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection." Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the 
evidence has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Multiple sclerosis is a chronic disease and service 
connection will be presumed if manifested to a compensable 
degree within seven years of discharge from service. 38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Background and Analysis

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of multiple sclerosis.

The Veteran has reported that during service he developed 
numbness and tingling in his upper extremities.  He has also 
reported an in-service incident of upper and lower quadrant 
abdominal pain, but that an X-ray study indicated no 
abnormalities.  

The Veteran reported that after service, in particular 
during the 1980s, these symptoms became progressively worse.  
He has submitted a November 2004 statement by Mr. and Mrs. 
HH, who stated they had known the Veteran since 1972, and 
that during his time in service, he had a tendency to drop 
things easily, and he complained about numbness in his arms 
and hands.

The Veteran is competent to report his symptoms.  In 
relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and 
lay evidence" in evaluating a claim for disability or death 
benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  Where a Veteran reports a continuity of such 
symptomatology, it is possible to grant service connection 
without requiring supporting medical evidence. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran has provided credible statements as to the 
incurrence of upper extremity numbness in service. See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional). He has additionally provided 
competent and credible testimony as to the continuity of 
numbness and tingling of the upper extremities since his 
separation from service, and this testimony is supported by 
the clinical evidence of record.  The Veteran also submitted 
statements from family and friends which corroborate his 
claim.

Multiple sclerosis was diagnosed in July 1992.  VA 
neurologists have suggested that symptoms of numbness 
present during service and since the early 1980's "may" 
indeed have been the early manifestations of multiple 
sclerosis.  The Veteran submitted medical literature 
concerning multiple sclerosis, which noted that one of the 
most common presenting symptoms is "paresthesias in one or 
more extremities, in the trunk, or on one side of the face."  
See Beers, Mark, M.D., et al., The Merck Manual: Multiple 
Sclerosis, 1474-76 (17th ed., 1999).   

A November 1993 VA treatment record shows that the Veteran 
reported that symptoms began in his 20s with sensory 
impairment of both upper extremities, starting from his 
fingertips, going up his arms to his shoulders.

The VA examiner who conducted November 2004 and August 2005 
examinations stated he could not determine the onset of the 
Veteran's MS without resorting to speculation.  During the 
August 2005 examination, the examiner opined that the 
earliest onset of the Veteran's multiple sclerosis would be 
the incident of Bell's Palsy, which was known to occur with 
MS and that would be a 18 months before the June 1992 
diagnosis of MS.  

In an April 2007 letter, Dr. CB, director of the VA Multiple 
Sclerosis Center of Excellence, stated: "While the reported 
numbness could have been the first symptoms of MS it is not 
possible to say that they were more likely than not related 
to MS."  

Following a September 2009 VA medical examination, the 
examiner stated that it was at least as likely as not that 
the symptoms described by the Veteran and his wife 
represented early manifestation of multiple sclerosis.  He 
stated the extent of the lesion at C3-4 did not offer any 
indication as to onset.  It was therefore more likely than 
not that the multiple sclerosis actually began in the latter 
part of the service and within seven years of discharge.  

In an October 2009 letter, Dr. CB again stated that:

While the reported numbness could have 
been the first symptoms of MS, it is not 
possible to say that they were more 
likely than not related to MS.  What 
this is saying is that although 
transient numbness can be the first 
symptom of MS, most patients with 
transient numbness do not turn out to 
have MS.

The record documents current MS.  The Veteran has provided 
credible evidence of in-service symptoms.  There are 
multiple opinions as to whether the in-service symptoms are 
related to the current MS.  The 2004 and 2005 examinations 
yielded opinions that constitute "non-evidence" inasmuch as 
the examiner stated that he could not provide an opinion 
without resort to speculation.  Fagan v. Shinseki, 573 F.3d 
1282 (Fed. Cir. 2009).

Dr. CB's opinions are little better than those of the 
earlier VA examiner.  He repeatedly said that it was not 
more likely than not that the in-service symptoms were 
manifestations of MS.  He never, however, provided an 
opinion as to whether it was at least as likely as not that 
the in-service symptoms were related to the current MS.  

The September 2009 VA examiner is the only medical 
professional to provide an opinion as to whether it was at 
least as likely as not that the in-service symptoms were 
manifestations of MS.  His opinion supports the claim, is 
supported by a rationale, and reflects consideration of an 
accurate history.  Combined with the Veteran's credible 
statements and the statements submitted in support of the 
claim, the evidence is in at least equipoise on the question 
of whether multiple sclerosis was initially manifested in 
service. 

Resolving reasonable doubt in the Veteran's favor, service 
connection for multiple sclerosis is granted. 38 U.S.C.A. § 
5107(b) (West 2002).


ORDER


Service connection for multiple sclerosis is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


